Per Curiam :
1. This is a motion to dismiss an appeal as a suit in equity, on the grounds: (1) That the printed abstract does not contain an index or assignment of errors; and (2) that the transcript of the evidence does not include all the testimony given in the court below. The omission- of an index and an assignment of errors in the abstract was due to an oversight, and a sufficient showing has been made to justify the court in allowing the abstract to be amended in that regard.
A failure to send up all the testimony in an equity suit is no ground for the dismissal of an appeal. The pleadings and findings of fact may present questions for review in this court.
The motion to dismiss will therefore be overruled, and any defect in the testimony can be urged upon the final hearing, if the appellant seeks to have reviewed the findings made by the trial court.
Motion Overruled.